DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, ‘further comprising a control mechanism…” as cited in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " a movement unit moving one of the carbon target… and light source relative to the other " in lines 6-7.  It is not clear which component (e.g. the carbon target or the light source) “a movement unit” is moving. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. 
Claim 1 recites the limitation of “a production chamber configured to irradiate the carbon target with the laser beam……”. It is not clear how “a production chamber” can irradiate. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “a production chamber configured to receive the laser beam for irradiating the carbon target”.
Due to the dependency to the parent claim, claims 2-9 are rejected.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Azami et al (PG-PUB US 2007/0003468).
Regarding claim 1, Azami et al disclose an apparatus for producing carbon nanostructures (ABSTRACT). The apparatus comprises 
(1) a target holding unit 153/159/179 for holding a graphite target 139 which is formed in sheet-like shape and contains metal catalyst, such as Ni or Co (i.e. a target holding unit ….., Figures 1, 3-5, paragraphs [0044], [0050], [0071], [0078], & [0114]);
(2) a laser source 111 irradiating a laser beam 103  onto the carbon target 139 (i.e. a light source……, Figures 1, 3-5, paragraph [0043]);
(3) a plate holding unit 137 for moving the graphite target 139 (i.e. a movement unit……, Figures 1, 3-5, paragraph [0044]);
	(4) a production chamber 107 for receiving the laser beam 103 to irradiate the graphite target 209 (i.e. a production chamber……, Figures 1, 3-5, paragraph [0043]); 
(5) a collection chamber 119 for collecting carbon nanostructures )i.e. a collection chamber……, Figures 1, 3-5, paragraph [0043]); and 
(6) a control unit 177 for controlling the movement of the graphite target 139 or the laser source 111, wherein the irradiation position of the laser beam is moved from p1 to q1, forming a repeated structure with a width W which is equal to the spot diameter of the laser beam 103 while the power density of the laser beam is set at constant (i.e. a control unit……, Figures 2 & 6, paragraphs [0082] – [0083], [0095], & [0110]).
It should be noted that the limitation of “for holding a carbon target…… or three of them” is a recitation for intended use. A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (MPEP 2114). Furthermore, “a carbon target…..  a metal catalyst……”  is a material worked upon the device, which does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 2, Azami teaches that the control unit 177 is for controlling the movement of the graphite target 139 or the laser source 111 and the irradiation angle is set 45º (paragraphs [0049] & [0110]).
Regarding claim 3, Azami teaches that the irradiation position of the laser beam is moved from p1 to q1, forming a repeated structure with a width W which is equal to the spot diameter of the laser beam 103 (Figures 2 & 6, paragraphs [0082] – [0083], & [0095]).
Regarding claim 4, Azami taches that the control unit 177 is for controlling the movement of the graphite target 139 or the laser source 111 and the graphite target 139 is moved to the laser beam by rotating the target (Figure 5, paragraphs [0078] & [0110]).
Regarding claim 5, Azami teaches that the moving speed  may be set at 2.5mm/sec.( =15 cm/min.) or more (paragraph [0064]). It should be noted that moving speed is not a structural limitation, rather a process-limiting parameter which does not differentiate the apparatus claim from the prior art (MPEP 2114). 
Regarding claim 6, Azami teaches that the power density  may be set at 3 kW to 5 kW (paragraph [0061]). It should be noted that power density is not a structural limitation, rather a process-limiting parameter which does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 7, Azami teaches a collection chamber 119 (Figure 1, paragraph [0043]). It should be noted that “containing a liquid inert to …..” is a recitation for intended use. A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (see MPEP 2114). Furthermore, “a liquid inert to…..’ is a material worked upon the device, which does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 8, “the catalyst……”  is a material worked upon the device, which does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 9, Azami teaches that an inert gas is supplied to the production chamber through a flow meter 127  to keep it constant (Figure 1, paragraph [0043] & [0105]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

.The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Azami et al (PG-PUB US 2007/0003468) as applied to claim 1 above, and further in view of Yuge et al (PB-PUB US 2012/002060).
Regarding claim 8, Azami teaches that carbon nanostructure is produced by irradiating a carbon target with a laser source and  the graphite target contains metal catalyst, such as Ni or Co (paragraph [0114]), but does not teach the catalyst being as Fe. However, Yuge et al disclose an apparatus for producing carbon nanostructures (ABSTRACT)/ Yuge teaches that carbon nanostructure may be produced by irradiating a carbon target with a laser source and the carbon target contains catalyst, such as Ni Co, and/or Fe (paragraph [0061]). The teaching of Yuge shows that Fe is an equivalent catalyst for producing carbon nanostructure by irradiating a carbon target.by a laser source. Therefore, utilizing Fe as a catalyst in the carbon target is with ordinary skill in the art because it is an art-recognized equivalent.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 8-10 of copending Application No. 16/636214 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims an apparatus comprising substantially the same structures as that in the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Claims 1-9 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795